Subsequent to his discharge for cause the claimant went into the milk business for himself and was endeavoring to build up a route. Upon his claim that he was not making a profit, and that he would turn his business over to his 17-year-old son if work could be found, the commissioner allowed benefits.
One who has engaged in self-employment is not totally unemployed. Yet by this ruling the claimant is to receive benefits *Page 365 
as for total unemployment. The test applied apparently was the success or failure of the self-employment venture. I think the correct test is the fact of self-employment, and not the ultimate outcome of it. This claimant is self-employed. The administrator contends that he is therefore not unemployed within the meaning of the act; that a man who enters upon a business venture of his own has removed himself from the labor market at least during the period of his business venture. I believe this to be a correct interpretation.
A second necessary factor is eligibility — availability. I do not believe this claimant was available within the meaning of the act.
The delay in decision is due to a misunderstanding which led the court to believe the case had been otherwise disposed of.
   The appeal is sustained.